Title: From George Washington to John Lamb, 16 October 1780
From: Washington, George
To: Lamb, John


                  
                     Sir
                     Hd Qrs Octr 16th 80
                  
                  I would willingly dispense with your attendance agreeable to your
                     request if the Court did not deem it necessary. But as the case is capital and
                     the prisoner insists on your presence, our military laws require it. I am sorry
                     for your indisposition; but I wish you may find yourself able to be here on
                     thursday, or friday. The want of your testimony will otherwise be the only
                     delay to the conclusion of the trial. I am with great regard, Sir, Your most
                     Obedt servt 
                  
                     Go: Washington
                  
               